 


109 HCON 185 IH: Recognizing the Forest Service of the Department of Agriculture for 100 years of dedicated service and caring for the forest lands of the United States.
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 185 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Goodlatte (for himself, Mr. Peterson of Minnesota, Mr. Walden of Oregon, Mr. Gutknecht, and Mr. Jenkins) submitted the following concurrent resolution; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Recognizing the Forest Service of the Department of Agriculture for 100 years of dedicated service and caring for the forest lands of the United States. 
 
Whereas Congress established the Forest Service in 1905 to manage certain forested lands in Federal ownership, now known as the National Forest System, to provide quality water and timber for the benefit of the United States; 
Whereas the mission of the Forest Service has been expanded by Congress to provide for additional multiple-use benefits of the National Forest System, including sustained yield of renewable resources such as water, forage, wildlife, wood, and recreation; 
Whereas the National Forest System currently encompasses 191,000,000 acres, which are managed as 155 national forests and 20 grasslands in 44 States, Puerto Rico, and the Virgin Islands; 
Whereas the Forest Service also plays key roles in supporting forestry research, including research that promotes efficient and innovative uses for wood and wood fiber;  
Whereas the Forest Service works with and through State, Tribal, and local governments to provide assistance to private forest landowners; and 
Whereas Gifford Pinchot, the first Chief of the Forest Service, fostered the idea that where conflicting interests must be reconciled, the question will always be decided from the standpoint of the greatest good of the greatest number in the long run: Now, therefore, be it 
 
That Congress— 
(1)recognizes the Forest Service of the Department of Agriculture for 100 years of dedicated service and caring for the forest lands of the United States; 
(2)acknowledges the promise of the Forest Service to continue to care for the natural legacy of the United States; and 
(3)encourages the Forest Service to deliver multiple-use benefits efficiently as the agency enters its second century. 
 
